March 29, 1930, Charles F. Marshall filed petition for recovery on replevin bond, and on November 20, 1930, judgment was rendered on a verdict for plaintiff for $900. June 11, 1931, defendants named appealed to this court, and on April 19, 1932, filed their brief, but the defendant in error has failed to file brief or to excuse such failure. Examination of the authorities cited reasonably tends to support the assignments of error, and this being true, this court is not required to search the record to find some theory upon which to sustain the judgment of the trial court. City National Bank v. Coatney,122 Okla. 233, 253 P. 481. The case is reversed and remanded, with directions to vacate the judgment of plaintiff and enter judgment for the defendant.
Note. — See under (1) 2 Rawle C. L. 176; R. C. L. Perm. Supp. p. 360. *Page 284